EXHIBIT 10


SHARE ISSUANCE AGREEMENT




This Share Issuance Agreement (the “Agreement”) is entered into as of June 18,
2008 (the “Effective Date”), by and between Terrace Lane, LLC (“TL”) and Croff
Enterprises, Inc. (“Croff”), with reference to the following facts and
circumstances:

A.         Croff is presently engaged in a search for a merger partner and TL is
capable of helping Croff with that search.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


1.           Services to be Rendered by TL.  Until June 17, 2009 (the
“Termination Date”), TL shall use reasonable commercial efforts to locate one or
more potential merger partner(s) for Croff which meet Croff’s specifications (as
communicated to TL from time-to-time).  It is understood and agreed that any
decision to proceed with a transaction with a potential merger partner shall be
in Croff’s sole and absolute discretion.


2.           Payment to TL.  In consideration of TL’s services, on or about the
Effective Date Croff shall issue to TL 500,000 shares of restricted common stock
(the “Shares”); provided, however, that if, by the Termination Date, TL has not
located a potential merger partner that is acceptable to Croff (in its sole and
absolute discretion) one-half (50%) of the Shares shall be deemed automatically
cancelled as of the Termination Date without any further act on the part of TL
or Croff and the certificate(s) therefore shall be promptly returned to Croff.
.
3.           Representations and Warranties by Croff.  Croff represents and
warrants to TL as follows (such representations and warranties to survive the
completion of the issuance of the Shares to TL):


(a)         Croff has the full right, power and authority to sell, transfer and
deliver the Shares to TL.


(b)         Upon delivery of the certificates for the Shares, TL will have good,
valid and marketable title thereto free and clear of any restriction, claim,
lien, charge, encumbrance or equity whatsoever except (i) such restrictions on
transfer as are required under federal and applicable state securities laws and
(ii) as provided in this Agreement.


4.           Representations and Warranties by TL.  TL represents and warrants
to Croff as follows (such representations and warranties to survive the
completion of the issuance of the Shares to TL):


(a)         TL is acquiring the Shares for its own account and not for the
beneficial interest of any other person and not with a view to or for sale in
connection with any distribution of the Shares.


(b)         TL is aware that the certificates for the Shares shall bear the
usual “1933 Act” restrictive legend.  In addition, a certificate for 250,000 of
the Shares shall bear the following additional legend:


“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CANCELLATION UPON THE
OCCURRENCE OF CERTAIN EVENTS, AS SPECIFIED IN THE STOCK ISSUANCE AGREEMENT
BETWEEN THE COMPANY AND TERRACE LANE, LLC DATED AS OF JUNE 18, 2008.”


(c)          TL  has been furnished with all information relating to the
business, finances and operations of Croff that it has requested and it and its
advisors, if any, have been afforded the opportunity to ask all questions about
Croff as they have in their discretion deemed advisable.



 
 

--------------------------------------------------------------------------------

 

(d)         TL is aware that its investment in Croff involves a high degree of
risk and acknowledges that it has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to such investment.


5.            Miscellaneous Provisions.


(a)          Each party shall comply with all applicable laws in carrying out
its obligations under this Agreement.  Unless otherwise specified herein, each
party shall bear all costs incurred by it in entering into this Agreement and
carrying out its obligations hereunder.


(b)         Nothing contained in this Agreement shall constitute or be construed
to create a partnership, joint venture or agency relationship between the
parties.  As a result, except as specifically provided herein, neither party
shall have the right or authority to incur expenses or enter into any agreement
in the name of the other party.


(c)          Each party and their respective officers, owners, agents,
representatives, affiliates and employees (collectively, the “Affiliates”)
understand that each of them is prepared to furnish the other with certain
confidential or proprietary written and oral information in connection with
their performance under this Agreement.  Such confidential or proprietary
information, together with all data, reports, notes, summaries and analyses
derived therefrom by the receiving party (the “Recipient”) and/or its Affiliates
is referred to herein as the “Confidential Information.”  The term “Confidential
Information” does not include information which (i) is or becomes available to
the public other than as a result of a disclosure by the Recipient or its
Affiliates, (ii) was available to the Recipient on a non-confidential basis
prior to its disclosure to the Recipient by the disclosing party (the
“Disclosing Party”) or its representatives or (iii) becomes available to the
Recipient on a non-confidential basis from a source other than the Disclosing
Party or its representatives.  Each party agrees that all Confidential
Information will be held by them and their Affiliates in confidence and will
not, without the prior written consent of the Disclosing Party, be disclosed by
the Recipient or its Affiliates in any manner whatsoever, in whole or in part,
and will not be used by the Recipient or its Affiliates other than in connection
their performance under this Agreement.  The parties further agree (i) to
disclose the Confidential Information only to those Affiliates who need to know
the Confidential Information and who will be advised of this Agreement and (ii)
that their Affiliates will act in accordance herewith.  No Confidential
Information will be supplied by the Recipient to any other person unless such
person either agrees in writing to be bound by the terms of this paragraph to
the same extent as if a party hereto or enters into other arrangements
satisfactory to the Disclosing Party.  The term “person” as used in this
Agreement shall be broadly interpreted to include, without limitation, any
entity or individual.  All written Confidential Information supplied to the
Recipient and/or its Affiliates by the Disclosing Party or the Disclosing
Party’s agents, and all copies thereof and extracts therefrom in the possession
of the Recipient or its Affiliates will be returned to the Disclosing Party or
destroyed (at the Disclosing Party’s option) promptly upon request by the
Disclosing Party.  Upon request by the Disclosing Party, the Recipient will also
destroy that portion of the Confidential Information which has been produced by
the Recipient or its Affiliates on the basis of Confidential Information
provided by the Disclosing Party.  To the extent any written Confidential
Information is not returned or destroyed, such written Confidential Information,
and any oral Confidential Information, will be held by the Recipient and its
Affiliates at all times subject to the terms of this paragraph.


(d)         This Agreement shall be governed by and interpreted in accordance
with the laws of the State of California as applied to agreements entered into
and to be performed entirely within California between California residents
without regard to the principles of conflict of laws.  Service of process in any
civil action relating to or arising out of this Agreement may be accomplished in
any manner provided by law.


(e)         This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party.


(f)          If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.



 
 

--------------------------------------------------------------------------------

 

(g)         This Agreement contains the entire understanding of the parties with
respect to the matters covered herein and supercedes all prior agreements,
negotiations and understandings, written or oral, with respect to such subject
matter.  Except as specifically set forth herein, neither party makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement shall be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.  No
delay or omission of any party hereto in exercising any right or remedy
hereunder shall constitute a waiver of such right or remedy, and no waiver as to
any obligation shall operate as a continuing waiver or as a waiver of any
subsequent breach.


(h)         Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by overnight courier or via facsimile (if via facsimile, to be
followed within one (1) business day by an original of the notice document via
overnight  courier) and shall be effective (i) five (5) days after being placed
in the mail, if mailed, certified or registered, return receipt requested, (ii)
upon receipt, if delivered personally or (iii) one (1) day after facsimile
transmission or delivery to a courier service for overnight delivery, in each
case properly addressed to the party to receive the same.


(i)          This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. Neither party
shall assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other party (which consent shall not be
unreasonably withheld).


(j)          Each party shall do and perform, or cause to be done and performed,
at its expense, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
parties may reasonably request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.


(k)         No provision of this Agreement providing for any specific remedy to
a party shall be construed to limit such party to the specific remedy described,
and any other remedy that would otherwise be available to such party at law or
in equity shall also be available.  The parties also intend that the rights and
remedies hereunder be cumulative, so that exercise of any one or more of such
rights or remedies shall not preclude the later or concurrent exercise of any
other rights or remedies.

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized persons as of the Effective Date.





 
TERRACE LANE, LLC
       
By:   
 

--------------------------------------------------------------------------------

 
Title:
 

--------------------------------------------------------------------------------

             
CROFF ENTERPRISES, INC.
       
By:
 

--------------------------------------------------------------------------------

 
Title:
 

--------------------------------------------------------------------------------


 
 
3
 